Title: To John Adams from Francis Coffyn, 2 October 1781
From: Coffyn, Francis
To: Adams, John



Dunkerque 2d October 1781
Hond. Sir

The bearer Thomas Beer has been obliged to flee from England on account of his having assisted the american prisonners to Escape. I have represented his case to his Excellency Dr B. Franklin, who has autorised me by his letter of 22d august of which I here inclose a copy, to pay this man ten guineas to help him to Holland, with his wife and two young children; I hope your Excellency will be pleased to recommand him, and get him Employed in the Rope makers business in which he seems to be Expert, as he was one of the surveyors in the King of England’s yards; or facilitate his passage to America. 
Your Excellency will further observe by Dr Franklin’s letter that he directs me to send to holland the american prisonners who dayly arrive here from England and to recommand them to your Excellency’s care, but I find in general that they have a great reluctance against going that way, not only on account of the uncertainty of finding any vessell’s there bound to america, but they pretend likewise that they run greater risk at present of being taken by the Ennemys cruizers who swarm in the North seas; Your Excellency’s oppinion on this Subject will infinitely oblige him who has the honour to remain with great respect. 

Your Excellency’s most obedt. humble Servant
F. Coffyn

